AMENDMENT 2014-1
TO THE
EMPLOYMENT AGREEMENT

THIS AMENDMENT, entered into on May 13, 2014, effective as of February 1, 2014
(the “Effective Date of this Amendment”) is between RAIT Financial Trust, a
Maryland real estate investment trust, (the “Company”) and Raphael Licht
(“Executive”).

RECITALS

WHEREAS, the Company and Executive previously entered into that certain
Employment Agreement, dated as of June 8, 2006, as amended pursuant to Amendment
2008-1, dated as of December 15, 2008, and as further amended pursuant to
Amendment 2009-1, dated as of February 22, 2009, (collectively, the “Employment
Agreement”), which sets forth the terms and conditions of Executive’s employment
with the Company;

WHEREAS, Executive currently holds the positions of Chief Operating Officer and
Secretary;

WHEREAS, the Company and the Executive desire to change Executive’s role in the
Company so that he will become the Company’s Managing Director — Business
Development and General Counsel, as well as continuing in his current position
as Secretary of the Company; and will cease to retain the title of Chief
Operating Officer;

WHEREAS, the Company and Executive desire to amend the Employment Agreement to
reflect these changes in Executive’s positions with the Company,

WHEREAS, the Company and Executive desire to amend the Employment Agreement in
certain other respects as set forth below.

NOW, THEREFORE, the Company and Executive agree that, as of the Effective Date
of this Amendment, the Employment Agreement shall be amended as follows:

1. Section 1 — Term: Section 1 of the Employment Agreement is hereby deleted and
replaced in its entirety to read as follows:

“1. Term. The Company hereby employs the Executive, and the Executive hereby
accepts such employment for an initial term commencing as of the Effective Date
of this Amendment and continuing for a period of one year, unless sooner
terminated in accordance with the provisions of Section 4 or Section 5; with
such employment to continue for successive one-year periods in accordance with
the terms of this Agreement (subject to termination as aforesaid) unless either
party notifies the other party of non-renewal in writing prior to two (2) months
before the expiration of the initial term and each annual renewal, as applicable
(the period during which the Executive is employed hereunder being hereinafter
referred to as the “Term”). A notice of non-renewal of this Agreement by the
Company shall automatically, without any further notice, constitute a
termination of Executive’s employment as of the end of the then current term.”

2. Section 2 – Duties: Section 2 of the Employment Agreement is hereby deleted
and replaced in its entirety to read as follows:

“2. Duties. During the Term, the Executive shall be employed by the Company as
Managing Director — Business Development, General Counsel and Secretary of the
Company, reporting directly to the Chief Executive Officer of the Company, and,
as such, the Executive shall faithfully perform for the Company the duties of
said offices and shall perform such other comparable duties of an executive,
managerial or administrative nature as shall be specified and designated from
time to time by the board of trustees of the Company (the “Board”). As Managing
Director - Business Development, Executive shall be responsible for identifying
opportunities and structuring transactions to profitably invest the Company’s
capital in business lines, platforms or products that are complementary to or
supportive of the Company’s mission and skillsets, and shall work closely with
the Chief Executive Officer, President, Chief Financial Officer and business
line heads. As General Counsel, Executive shall have supervisory responsibility
for the legal affairs of the Company and provide legal advice to the officers,
trustees and other organizational constituents, which legal advice shall include
corporate governance, transactional matters and litigation/dispute resolution.
The Executive shall devote substantially all of his business time and effort to
the performance of his duties hereunder.”

3. Section 5.2 – Termination by the Company without Cause; Termination by the
Executive for Good Reason:



  •   The current heading of Section 5.2 of the Employment Agreement is hereby
deleted and replaced in its entirety to read as follows:

“Termination by the Company without Cause; Termination by the Executive for Good
Reason; Termination of Employment as a Consequence of a Notice of Non-renewal of
the Employment Agreement by the Company.”



  •   The first two sentences of Section 5.2(b) of the Employment Agreement are
hereby deleted and replaced in their entirety to read as follows:

“(b) The Company may terminate the Executive’s employment and the Executive may
terminate the Executive’s employment with the Company at any time for any reason
or no reason. If (A) the Company terminates the Executive’s employment during
the Term and the termination is not covered by Sections 4 or 5.1; or (B) the
Executive terminates his employment for Good Reason during the Term; or (C) in
the event that the Company provides written notification to the Executive of the
Company’s non-renewal of this Agreement, as described in Section 1 above.”



  •   Sections 5.2 (b)(i), (ii) and (iii) shall remain unchanged, except that
Section 5.2 (b)(ii)(x) shall be replaced with the following:

"(x) the highest cash bonus earned for any one year of the three calendar years
immediately preceding the date of termination, plus" 



  •   In all other respects, Section 5.2 of the Employment Agreement shall
remain unchanged.

4. Section 5.3 – Change of Control: Section 5.3 is hereby deleted in its
entirety.

5. Section 5.4 – Parachutes: Section 5.4 is hereby deleted in its entirety.

6. In all respects not modified by this Amendment 2014-1, the Employment
Agreement is hereby ratified and confirmed.

IN WITNESS WHEREOF, the Company and Executive agree to the terms of the
foregoing Amendment 2014-1, effective as of the Effective Date of this Amendment
set forth above.

RAIT FINANCIAL TRUST

By: /s/ Scott F. Schaeffer Name: Scott F. Schaeffer
Title: Chairman of the Board, Chief Executive Officer


EXECUTIVE

/s/ Raphael Licht

Name: Raphael Licht

